Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kurokawa fails to teach, suggest, or otherwise rendered obvious the claimed difference S0.5 – S13.5 between a spacing S0.5 measured by optical interferometry regarding a surface of the magnetic layer under a pressing force of 0.5 atm after n-hexane cleaning and a spacing S13.5 measured by optical interferometry regarding the surface of the magnetic layer under a pressing force of 13.5 atm after n-hexane cleaning is equal to or smaller than 3.0 nm.   Claims 1-14 are allowable in view of the submitted affidavit dated 1/20/22. The affidavit discloses that Kurokawa has a spacing difference of 3.8, which is outside the claimed range.  
A provisional nonstatutory double patenting rejection was not made with 17/160,535 as a reference application in order to permit this application to issue as a patent.  Please see MPEP cited below: 
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785